DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more openings in a wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 4 recites: “a cartridge or capsule” should be --the cartridge or capsule--
Claim 1 line 9 recites: “recognize an inserted capsule or cartridge” should be –recognize and inserted the cartridge or capsule--
Claim 16 line 2 recites: “the induction heatable” should be --the tubular induction heatable--
Appropriate correction is required.
	(Note: Applicant is reminded to use the same terminology throughout the claim set in order to prevent confusing)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites: “an induction heating arrangement; and a control arrangement”. However, it is ambiguous, since there is no clear structural relationship between the induction heating arrangement and the control arrangement to the housing. Applicant just simply recited limitation above, but does not further recited the structural relationship to the housing of the electronic vapor. Further, clarification is required.
	Claims 2-16 are depending on claim 1, and therefore also are rejected.

Claim 18 recites the limitation "an insert capsule or cartridge" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2; 3; 4 (and so on) recites the limitation "a cartridge or capsule; a capsule or cartridge; a flavor-release medium; the tubular induction heatable" in “all the claims”.  There is insufficient antecedent basis for this limitation in the claim.
(Note: Applicant is reminded to correct all the antecedent basis issues throughout the claim set. Since, the claims set has not been checked to the extent necessary to determine the presence of all possible minor/major errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 line 1 recites: “further comprising a cartridge or capsule in the housing”. However, limitation in claim 2 is not further limiting from claim 1, because the limitation of claim 2 is already recited in claim 1, lines 3-4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5; 10; and 17-18 are as best understood and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mironov et al. (US 9820512).
	As per claims 1: Mironov discloses an electric vapor inhaler 100 comprising: a housing 101; and induction heating arrangement 142 arranged to inductively heat an induction heatable element 242 of a cartridge or capsule 240 when the cartridge or capsule 240 is inserted into the housing 101, to heat a flavour-release medium 202 within the cartridge or capsule 240; and a control arrangement 104 which is arranged to energize the induction heating arrangement 142 to inductively heat the induction heatable element 242 and thereby heat the flavour-release medium 202 (in order to generate aerosol); wherein the control arrangement 104 is further arranged to recognize an inserted the capsule or cartridge 240 by detecting a characteristic of the induction heatable element 242 and to control the operation of the induction heating arrangement 142 based on the detected characteristic, to provide a predetermined heating profile (wherein the system may further comprise electric circuitry connected to the inductor coil and to an electrical power source The electric circuitry may comprise a microprocessor, which may be a programmable microprocessor, a microcontroller, or an application specific integrated chip (ASIC) or other electronic circuitry capable of providing control. The electric circuitry may comprise further electronic components. The electric circuitry may be configured to regulate a supply of current to the flat spiral coil. Current may be supplied to the inductor coil continuously following activation of the system or may be supplied intermittently, such as on a puff by puff basis; and when a puff is detected, the control electronics provide a high frequency oscillating current to the coil; and the current injected into the turning-on transistor by the load network rises smoothly from zero at a controlled moderate rate resulting in low power dissipation while the transistor conductance is building up from zero during the turn-on transition).

	As per claims 2-5; 10: Mironov discloses the electronic vapor inhaler 100, further comprising the cartridge or capsule 240 in the housing 101; and wherein the control arrangement 104 is arranged to detect a change in the electromagnetic field generated by the interaction between the induction heatable element 242 and the induction heating arrangement 104 during insertion of the capsule or cartridge 240 into the housing 101 (wherein once the cartridge is inserted into the housing, a “susceptor element” means a conductive element that heats up when subjected to a changing magnetic field; and each use an inductor coil to generate a time varying magnetic field); and wherein further comprising the cartridge 240 inserted into to the housing 101, where in the cartridge 240 comprises: an elongate induction heatable element 242 (as shown in fig. 8); and the flavor release medium 202 adhered to an outer surface of the elongate induction heatable element (as shown in figs. 7-8); and wherein the elongate induction heatable element 242 comprises a wire having a solid cross-section (as shown in fig. 8); and wherein the cartridge (250 as shown in fig. 11) inserted into the housing 101, wherein the cartridge (250) comprises: a tubular induction heatable element (252); and a flavour-release medium 202 provided exclusively to surround the tubular induction heatable element (252) whereby the interior of the tubular induction heatable element is devoid of said flavour- release medium (as shown in fig. 11).

	As per claim 17: Mironov discloses an electronic vapor inhaler 100 comprising: a housing 101; a cartridge 240 positioned in the housing 101, the cartridge comprising an induction heatable element 242 and a flavour-release medium 202, wherein the flavour-release medium 202 is tobacco or a tobacco material (wherein the aerosol-forming substrate may comprise tobacco. The aerosol-forming substrate may comprise a tobacco-containing material containing volatile tobacco flavour compounds, which are released from the aerosol-forming substrate upon heating); an induction heating arrangement 142 arranged to inductively heat the induction heatable element 242 to heat the flavour-release medium 202 within the cartridge 240; and a control arrangement 104 which is arranged to energize the induction heating arrangement 142 to inductively heat the induction heatable element 242 and thereby heat the flavour-release medium 202 (in order to generate aerosol to the user); wherein the control arrangement 142 is further arranged to recognize the cartridge by detecting a characteristic of the induction heatable element 242 and to control the operation of the induction heating arrangement based on the detected characteristic to provide one of a plurality of predetermined heating profiles adapted to optimally heat the cartridge 240 (wherein the system may further comprise electric circuitry connected to the inductor coil and to an electrical power source The electric circuitry may comprise a microprocessor, which may be a programmable microprocessor, a microcontroller, or an application specific integrated chip (ASIC) or other electronic circuitry capable of providing control. The electric circuitry may comprise further electronic components. The electric circuitry may be configured to regulate a supply of current to the flat spiral coil. Current may be supplied to the inductor coil continuously following activation of the system or may be supplied intermittently, such as on a puff by puff basis; and when a puff is detected, the control electronics provide a high frequency oscillating current to the coil; and the current injected into the turning-on transistor by the load network rises smoothly from zero at a controlled moderate rate resulting in low power dissipation while the transistor conductance is building up from zero during the turn-on transition).

	As per claim 18: Mironov discloses an electronic vapor inhaler 100 comprising: a housing 101 having a mouthpiece 120 at one end; an induction heating arrangement 142 arranged to inductively heat an induction heatable element 242 of a cartridge or capsule 240 inserted into the housing 101 to heat a flavour-release medium 202 within the cartridge or capsule 240; and a control arrangement 142 which is arranged to energize the induction heating arrangement 142 to inductively heat the induction heatable element 242 and thereby heat the flavour-release medium 202 (in order to generate aerosol to the user); wherein the control arrangement 104 is further arranged to recognize an inserted capsule or cartridge 240 by detecting a characteristic of the induction heatable element 242 and to control the operation of the induction heating arrangement 142 based on the detected characteristic to provide one of a plurality of predetermined heating profiles adapted to optimally heat the inserted capsule or cartridge 240 (wherein the system may further comprise electric circuitry connected to the inductor coil and to an electrical power source The electric circuitry may comprise a microprocessor, which may be a programmable microprocessor, a microcontroller, or an application specific integrated chip (ASIC) or other electronic circuitry capable of providing control. The electric circuitry may comprise further electronic components. The electric circuitry may be configured to regulate a supply of current to the flat spiral coil. Current may be supplied to the inductor coil continuously following activation of the system or may be supplied intermittently, such as on a puff by puff basis; and when a puff is detected, the control electronics provide a high frequency oscillating current to the coil; and the current injected into the turning-on transistor by the load network rises smoothly from zero at a controlled moderate rate resulting in low power dissipation while the transistor conductance is building up from zero during the turn-on transition).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831